 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                         NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10 KRIS JUSZCZYSNKI,                                    Case No. 18-cv-05511 NC
11                    Plaintiff,                        ORDER OF CONDITIONAL
                                                        DISMISSAL
12           v.
                                                        Re: Dkt. No. 23
13 FERRARI NORTH AMERICA, INC.,
14                Defendant.
15
16        The Court having been notified of the settlement of this action, and it appearing that
17 no issue remains for the Court’s determination,
18        IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
19 DISMISSED with prejudice, with the Court retaining jurisdiction. In the event that the
20 settlement is not reached, any party may move to reopen the case, provided that such
21 motion is filed within sixty days. All pending deadlines and hearings are VACATED.
22        IT IS SO ORDERED.
23        Dated: May 21, 2019                      _________________________
                                                    Nathanael M. Cousins
24                                                  United States Magistrate Judge
25
26
27
28
     Case No. 18-cv-05511 NC
     ORDER OF CONDITIONAL
     DISMISSAL
